Worden, J.
— The appellant was indicted in the court below for an assault and battery upon Zenas S. Barnett, with intent then and there, thereby, purposely, feloniously and with premeditated malice, to Mil and murder the said Barnett. On trial the defendant was convicted, and he was adjudged to pay a fine of $25 and to be imprisoned in the state-prison for the period of four years.
The following errors are assigned:
“1st. The.court erred in overruling the appellant’s motion to quash the indictment herein.
“2d. The court erred in overruling the appellant’s motion for a new trial.
“3d. The court erred in overruling appellant’s motion in arrest of judgment.”
The indictment seems to us to have been good, and, as no objection to it has been pointed out, we need not talce any further uotice of the fii’st and third assignments of error. The only ground upon which it is urged that a new trial should have been granted is that the evidence was not sufficient to sustain the verdict. We have examined the evidence carefully, and have concluded that the case is not one that calls for the interference of this court.
The judgment below is affirmed, with costs-.